93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.James Lewis EDWARDS, Appellant.
Nos. 93-3078, 95-3175.
United States Court of Appeals, District of Columbia Circuit.
July 30, 1996.

Before:  WALD, SILBERMAN, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the conviction and sentence appealed from, and the district court's order filed November 6, 1995, denying appellant's motion filed pursuant to 28 U.S.C. § 2255, be affirmed.  The court concludes that counsel's performance in advising appellant to plead guilty and in attempting to dissuade him from moving to withdraw his guilty plea, was within the range of competence demanded of attorneys in criminal cases and thus was not constitutionally ineffective.  Accordingly, the district court did not abuse its discretion in denying appellant's presentence motion to withdraw his guilty plea,  see United States v. Ford, 993 F.2d 249, 251 (D.C.Cir.1993), and the denial of appellant's 2255 motion to withdraw guilty plea did not result in a miscarriage of justice.   See United States v. Farley, 72 F.3d 158, 162 (D.C.Cir.1995).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.